Citation Nr: 1213727	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a duodenal ulcer prior to August 11, 2011.

2.  Entitlement to a rating in excess of 60 percent from August 11, 2011.

2.  Entitlement to a rating in excess of 40 percent for cystitis and pyelitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to September 1953.  

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the previously assigned ratings for cystitis and pyelitis and history of duodenal ulcer.

In November 2009 the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the November 2009 hearing subsequently retired, and the Veteran did not respond to a February 2012 letter that offered him the opportunity to testify at another hearing.

In January 2010 the Board remanded the appeal for further development.

In an October 2011 rating decision, the Appeals Management Center increased the assigned rating for history of duodenal ulcer to 60 percent, effective August 11, 2011.  The October 2011 rating decision also awarded entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective June 3, 2005.  Therefore, the claim for a TDIU rating is no longer before the Board on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 40 percent for duodenal ulcer prior to August 11, 2011 and entitlement to a rating in excess of 40 percent for cystitis and pyelitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

1.  From August 11, 2011, the Veteran's duodenal ulcer is manifested by severe symptoms.

2.  From August 11, 2011, the competent evidence of record demonstrates the rating criteria adequately contemplate the symptomatology from the Veteran's duodenal ulcer, and therefore such disability does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2007, July 2008, February 2010 and March 2010 the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letters further informed the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The case was last adjudicated in October 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for the Veteran's duodenal ulcer was established by a February 1982 rating decision.  The Veteran filed a claim for an increased rating in April 2007.

Under 38 C.F.R. § 4.114 Diagnostic Code 7305, a 60 percent evaluation is warranted for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  The 60 percent evaluation is the maximum rating assignable under that Diagnostic Code. 

The Veteran underwent a VA examination on August 11, 2011.  The Veteran reported experiencing daily pain most often at night lasting 1 to 2 hours, weekly hematemesis and weekly melena, daily nausea, no vomiting, episodic diarrhea occurring daily, constipation, weakness and weight loss.  However, the examiner noted the Veteran was a poor historian.

On physical examination the Veteran was noted to weigh 143 pounds.  The examiner noted there was evidence of malnutrition, but that he weighed about 138 pounds 10 months ago and had gained weight since that time.  The examiner noted there were no signs of anemia.  The examiner also noted that there was no history of hospitalization or surgery for the duodenal ulcer, no periods of incapacitation, and no history of ulcerative colitis.  The examiner stated that the Veteran's duodenal ulcer and gastroesophageal reflux disease had no significant effects on the Veteran's usual occupation and that this disability would not prevent the Veteran from doing a sedentary job.

As noted above, for the period beginning August 11, 2011, the Veteran is already in receipt of the maximum schedule rating for duodenal ulcer, which contemplates severe symptoms.  The Board has considered whether a different diagnostic code is applicable that could warrant a higher rating for his service connected duodenal ulcer.  However, the Veteran has not been diagnosed with a marginal (gastrojejunal) ulcer, therefore Diagnostic Code 7306 is not applicable.  Likewise, review of the rating criteria for gastrointestinal disorders does not reveal any other diagnostic code by which the Veteran's duodenal ulcer and GERD symptoms could be rated that would provide an evaluation greater than the 60 percent presently assigned.  See 38 C.F.R. § 4.114.  Accordingly, a schedular rating in excess of 60 percent is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, his complaints of pain and gastrointestinal symptoms are contemplated by Diagnostic Code 7305 as well as Diagnostic Code 7346, and the Codes consider that symptoms result in impairment of health, which would account for the Veteran's report of weakness.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

For the sake of argument, to the extent that the rating criteria could be construed as inadequate to address the Veteran's symptomatology, the Board notes that the Veteran has not been hospitalized for his service connected duodenal ulcer. Moreover, the VA examiner noted that the disorder does not cause incapacitation and had no significant effects on the usual occupation.  Thus, even considering, for the sake of argument, that the rating criteria were not adequate, the evidence does not reflect exceptional or unusual factors that result in marked interference with employment.  Accordingly, there is no basis for referral of the claim for extraschedular consideration. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

For the period beginning August 11, 2011, an evaluation in excess of 60 percent for service connected duodenal ulcer is denied.


REMAND

Additional development is necessary with respect to the claims for entitlement to a rating in excess of 40 percent for a duodenal ulcer prior to August 11, 2011 and for a rating in excess of 40 percent for cystitis and pyelitis.

In correspondence dated in November 2011, the Veteran identified having surgery on his kidneys in August 2011 (one day after his recent VA examinations) at the Loris Community Hospital.  He also stated that he had surgery by urologist A. G., M.D., at the Seacoast Hospital.  The AMC/RO should request these records.

The AMC/RO should also provide the Veteran with an additional opportunity to submit a VA Form 21-4142 (Authorization and Consent to Release Information) for two other private medical facilities that he had previously identified, including Loris Healthcare System and Columbus County Hospital.   

In addition, the AMC/RO should request relevant VA treatment records from the Fayetteville VA Medical Center dating since May 2011 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After the above requested private and VA treatment records have been obtained, the Veteran should be afforded an additional VA genitourinary examination to evaluate the current nature of his cystitis and pyelitis disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should ask the Veteran to provide the names and addresses of all medical care providers who treated him for his duodenal ulcer prior to August 2011 and for cystitis and pyelitis disabilities.  The Veteran should specifically be asked to complete an appropriate release for each private treatment provider to obtain all clinical records, including from Loris Community Hospital, Loris Healthcare System, Columbus County Hospital, and Doctor A. G. at Seacoast Hospital.  In addition, the AMC/RO should request relevant treatment records from the Fayetteville VA Medical Center dating since May 2011 to the present.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  Schedule the Veteran for a VA genitourinary examination to determine the current severity of his service-connected cystitis and pyelitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should describe all symptomatology related to the Veteran's cystitis and pyelitis disability.  The examiner should indicate whether the Veteran's recent kidney surgeries are due to manifestations of cystitis and pyelitis.  The medical basis for any conclusions reached should be provided.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


